          Case 3:20-cv-00035-TCB Document 25 Filed 07/14/20 Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         NEWNAN DIVISION

    RUBY SMITH,

               Plaintiff,
    v.                                             CIVIL ACTION FILE
                                                   No. 3:20-cv-0035-TCB
    LIBERTY MUTUAL
    INSURANCE COMPANY,

               Defendant.

                                        ORDER

         The parties having announced that this case has settled, the Court

hereby DIRECTS the Clerk to administratively close the case.                              The

parties shall file a dismissal upon finalization of the settlement

documents. If settlement negotiations fail, the parties should promptly

move to reopen the case.1

         IT IS SO ORDERED this 13th day of July, 2020.



                                            _____________________
                                            Timothy C. Batten, Sr.
                                            United States District Judge


1Administratively closing a case is a docket control device used by the Court for statistical
purposes. The parties need only file a motion to reopen the case if settlement negotiations
fail. In addition, this Order will not prejudice the rights of the parties to this litigation in
any manner.
